    Case: 1:18-cv-03452 Document #: 26 Filed: 03/05/19 Page 1 of 15 PageID #:111



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 TERRY D. CLAYBORN,                              )
                                                 )
             Plaintiff,                          )            Case No. 18-cv-3452
                                                 )
        v.                                       )            Judge Robert M. Dow, Jr.
                                                 )
 WALTER INVESTMENT                               )
 MANAGEMENT CORP, DITECH                         )
 F/K/A GREEN TREE SERVICING, LLC                 )
                                                 )
             Defendants.                         )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Terry D. Clayborn filed this pro se action against Defendants Walter Investment

Management Corp. and Ditech formally Green Tree Servicing, LLC, alleging violations of the

Illinois Consumer Fraud and Deceptive Business Practices Act, the Consumer Financial Protection

Act of 2010, and the Emergency Economic Stabilization Act of 2008. Now pending before the

Court is Ditech Financial, LLC f/k/a Green Tree Servicing, LLC (“Ditech Financial”) and Ditech

Holding Corporation f/k/a Walter Investment Management Corp.’s (“Ditech Holding”)

(collectively “Defendants”) motion to dismiss [11] Plaintiff’s complaint pursuant to Federal Rules

of Civil Procedure 12(b)(5) and 12(b)(6). For the reasons explained below, the Court grants

Defendants’ motion [11]. Plaintiff’s complaint is dismissed without prejudice. As explained

below, Plaintiff must file a status report by March 29, 2019, that either (1) explains the basis for

this Court to exercise diversity jurisdiction over this case or (2) states that she wishes to proceed

in state court. Should Plaintiff fail to file the status report by the deadline set above (or any

extension of it), the Court will enter final judgment and close the case.

       Additionally, though not requested by Plaintiff, the Court construes the “Additional Reply”

[22] as a request to file a sur-reply, which the Court grants, as it considered the document in its
         Case: 1:18-cv-03452 Document #: 26 Filed: 03/05/19 Page 2 of 15 PageID #:112



resolution of the motion to dismiss. Finally, Plaintiff’s motion to defer initial discovery response

[23] is denied as moot given this opinion and her filing of a notice of service of mandatory initial

discovery [24].

    I.     Background1

           In October 2007, National City Mortgage issued a mortgage on a property owned by

Plaintiff in Orlando, Florida. [1, ¶¶ 1–3.] When PNC Financial Services Group, Inc. purchased

National City Corporation in October 2008, it took ownership of the mortgage and transferred the

servicing of the loan to Defendants. [Id. ¶ 2.] Like many homeowners during the 2008 financial

crisis, Plaintiff struggled to make her mortgage payments and fell behind. [Id. ¶ 4.] Plaintiff

alleges that this led to long pattern of harassment by Defendants that began as early as 2011 and

involved threatening conversations, bullying collection techniques, and other tactics. [Id. ¶¶ 4–6.]

           Specifically, Plaintiff complains that she has been subjected to constantly shifting demands

in her attempt to seek loan modifications from the Defendants to avoid losing the property. [Id. ¶

6.]       She also asserts that Defendants have “strung [her] along,” “repeatedly requesting

documentation that Plaintiff had already provided.” [Id. ¶ 7.] Plaintiff alleges that Defendants

treatment of her has caused her financial harm, including bankruptcy, and mental health issues.

[Id.] This mistreatment has allegedly continued to the present, as Defendants denied her request

for a loan modification in May 2018, roughly two years after she requested it and just months after

telling her that she qualified for a modification. [Id. ¶ 8.]




1
  For purposes of a motion to dismiss, the Court accepts as true all of Plaintiff’s well-pleaded factual allegations and
draws all reasonable inferences in Plaintiff’s favor. Killingsworth v. HSBC Bank Nev., N.A., 507 F.3d 614, 618 (7th
Cir. 2007). However, the Court may not consider facts or other modifications to the complaint contained within a
plaintiff’s briefing. Pirelli Armstrong Tire Corp. Retiree Med. Benefits Tr. v. Walgreen Co., 631 F.3d 436, 448 (7th
Cir. 2011) (it is “an axiomatic rule that a plaintiff may not amend his complaint in his response brief”).

                                                           2
       Case: 1:18-cv-03452 Document #: 26 Filed: 03/05/19 Page 3 of 15 PageID #:113



          Plaintiff alleges that Defendants’ treatment of her and various actions they took during the

pendency of her various loan modification requests violated the Defendants’ obligations under

federal law. [See, e.g., ¶¶ 12–13, 19–20, 23–25.] Consequently, on May 15, 2018, Plaintiff filed

this action. [1.] In an effort to serve the Defendants, Plaintiff sent a copy of the complaint and

summons by certified mail to a corporate address of Ditech Holding, located in Fort Washington,

Pennsylvania. [9.] Shortly thereafter, Defendants filed the instant motion to dismiss [11] under

Rules 12(b)(5) and 12(b)(6), asserting that Plaintiff had failed to properly serve them, and that the

complaint failed to state a claim. [See generally 12.] Plaintiff filed her response [17] on June 19,

2018, and Defendants filed their reply [21] on July 6, 2018. Plaintiff also filed a sur-reply on July

13, 2018. [22.] The Court now resolves the motion.

 II.      Rule 12(b)(5) Motion to Dismiss

          Defendants first assert that the Court should dismiss Plaintiff’s complaint for insufficient

service of process under Rule 12(b)(5) because Plaintiff failed to properly serve the Defendants

pursuant to Rule 4(h). See Mid–Continent Wood Prods., Inc. v. Harris, 936 F.2d 297, 301 (7th

Cir. 1991) (recognizing the necessity of valid service of process and noting that actual notice of

litigation does not satisfy the requirements of Rule 4). For the reasons explained below, the Court

agrees.

          A.      Standard

          Once a plaintiff files a lawsuit in federal court, the plaintiff must ensure that each defendant

receives a summons and a copy of the complaint against it. Fed. R. Civ. P. 4(b), (c)(1). Unless

the plaintiff can demonstrate good cause for being unable to do so, she must accomplish this

service of process within 90 days of filing to avoid possible dismissal of the suit. Fed. R. Civ. P.

4(m). The service requirements serve several purposes: they “provide notice to parties, encourage

parties and their counsel to diligently pursue their cases, and trigger a district court’s ability to
                                                     3
    Case: 1:18-cv-03452 Document #: 26 Filed: 03/05/19 Page 4 of 15 PageID #:114



exercise jurisdiction over a defendant.” Cardenas v. City of Chi., 646 F.3d 1001, 1004–05 (7th

Cir. 2011) (citing Henderson v. United States, 517 U.S. 654, 672 (1996)) (other citations omitted).

Additionally, “a district court may not [generally] exercise personal jurisdiction over a defendant

unless the defendant has been properly served with process, and the service requirement is not

satisfied merely because the defendant is aware that he has been named in a lawsuit or has received

a copy of the summons and the complaint.” United States v. Ligas, 549 F.3d 497, 500 (7th Cir.

2008).

         “A defendant may enforce the service of process requirements through a pretrial motion to

dismiss,” at which point the plaintiff “bears the burden to demonstrate that the district court has

jurisdiction over each defendant through effective service.” Cardenas, 646 F.3d at 1004–05.

(citing Fed. R. Civ. P. 12(b)(5)) (other citation omitted). If the Court determines that the plaintiff

has not met that burden and lacks good cause for not perfecting service, the Court must either

dismiss the suit or specify a time within which the plaintiff must serve the defendant. Fed. R. Civ.

P. 4(m); United States v. McLaughlin, 470 F.3d 698, 700 (7th Cir. 2006). The Court’s decision on

a Rule 12(b)(5) motion is “inherently discretionary.” Cardenas, 646 F.3d at 1005 (citing Ligas,

549 F.3d at 501). In making its determinations on a Rule 12(b)(5) motion, a court may consider

affidavits and other documentary evidence. See Zausa v. Pellin, 2017 WL 2311232, at *4 (N.D.

Ill. May 26, 2017); Dumas v. Decker, 2012 WL 1755674, at *2 (N.D. Ill. May 16, 2012).

         B.     Analysis

         Federal Rule of Civil Procedure 4(h) instructs that a corporation may be served either by

delivering a copy of the summons and the complaint to an officer, director, or managing agent of

the business or in a manner permitted by the state where the corporation or district court is located.

Fed. Rs. Civ. P. 4(h), 4(e)(1). If Plaintiff failed to effectuate service via a permissible method, this



                                                   4
    Case: 1:18-cv-03452 Document #: 26 Filed: 03/05/19 Page 5 of 15 PageID #:115



Court lacks personal jurisdiction. See Fifth Third Bank v. Malone, 2010 WL 183344, *1 (N.D. Ill.

Jan. 20, 2010) (citing Ligas, 549 F.3d at 500).

        Plaintiff attempted to serve both Defendants by sending a copy of the complaint and

summons via certified mail with the U.S. Post Office to Ditech Holding’s headquarters in Fort

Washington, Pennsylvania. [9.] Because Plaintiff did not serve the summons and complaint on

an officer, director, or managing agent of Ditech Holding, the Court must determine (1) whether

certified mail is a permitted method of service on a corporation under either Illinois or

Pennsylvania law, and (2) if so, whether service of Ditech Holding effectuated service on Ditech

Financial.

        Under Illinois law, “a private corporation may be served by (1) leaving a copy of the

process with its registered agent or any officer or agent of the corporation found anywhere in the

State; or (2) in any other manner now or hereafter permitted by law.” 75 ILCS 5/2-204. At least

one court to consider the issue has concluded that Illinois state law does not allow service of a

summons on a corporation via certified mail. Ward v. JP Morgan Chase Bank, 2013 WL 5676478,

at *2 (S.D. Fla. Oct. 18, 2013); see also 24 Illinois Jurisprudence: Civil Procedure § 2:20; 13 Ill.

Law and Prac. Corporations § 381. Plaintiff has not cited, nor has the Court located, any support

for the proposition that a summons and complaint sent by certified mail constitutes one of the

“other manner[s] now or hereafter permitted by law” to effectuate service. Consequently, the

Court concludes that Plaintiff has not properly served Ditech Holding under Illinois law, and

therefore cannot have served Ditech Financial.2


2
  Even if Plaintiff had properly served Ditech Holding, it would not have properly effectuated service upon Ditech
Financial. Ditech Financial appears to be a limited liability company. [1]; [12]. Under Illinois law, service on a
limited liability company is governed by section 1–50 of the Limited Liability Company Act. 805 ILCS 180/1–50;
John Isfan Construction, Inc. v. Longwood Towers, LLC, 2 N.E.3d 510, 517–18 (Ill. App. Ct. 2016). Under section
1–50 of the Limited Liability Company Act, a plaintiff may only serve process upon a limited liability company by
serving “the registered agent appointed by the limited liability company or upon the Secretary of State.” Pickens v.
Aahmes Temple #132, LLC, 104 N.E.3d 507, 514 (Ill. App. Ct. 2018) (quoting 805 ILCS 180/1–50(a)). To properly

                                                         5
    Case: 1:18-cv-03452 Document #: 26 Filed: 03/05/19 Page 6 of 15 PageID #:116



         Similarly, to serve a corporation under Pennsylvania law, a copy must be handed to one of

the following persons:

         (1) an executive officer, partner or trustee of the corporation or similar entity, or
         (2) the manager, clerk or other person for the time being in charge of any regular
         place of business or activity of the corporation or similar entity, or
         (3) an agent authorized by the corporation or similar entity in writing to receive
         service of process for it.

Pars Tekstil Sanayi Tic, A.S. v. Dynasty Designs, Inc., 2008 WL 3559607, at *1–2 (E.D. Pa. Aug.

13, 2008) (citing Pa. R. Civ. P. 424). At least one federal court sitting in Pennsylvania has

specifically held that proper service on a corporation cannot be effectuated by sending a complaint

and summons through the postal system, including certified mail. Sampath v. Concurrent Techs.

Corp, 227 F.R.D. 399, 402 (W.D. Pa. 2005) (citing Staudte v. Abrahams, 172 F.R.D. 155 (E.D.

Pa. 1997) and Cahill v. Schults, 643 A.2d 121, 125 (Pa. Super. Ct. 1994)). Thus, Plaintiff’s attempt

to serve Defendants via certified mail cannot have properly effectuated service on either of the

Defendants.3

         The fact that Clayborn is proceeding pro se does not excuse her failure to properly serve

process under Rule 4 to Defendants. See e.g., Smith v. Vericrest Financial et al., 2010 WL

5373880 (N.D. Ill. Dec 14, 2010) (dismissing complaint where pro se plaintiff attempted to serve

defendants personally); United States v. Mollenhauer Labs., Inc., 267 F.2d 260, 262 (7th Cir. 1959)

(noting that the liberal construction rule “cannot be utilized as a substitute for the plain legal

requirements as to the manner in which service of process may be had”); Ostler v. Utah, 2004 WL




serve Ditech Financial, Plaintiff would have had to deliver a copy of the summons and complaint to Ditech Financial’s
registered agent in Illinois: CT Corporation System. [12, at 5.]
3
   Service on a limited liability corporation, such as Ditech Financial, must be effectuated in the same manner as
service on a corporation such as Ditech Holding. See, e.g., Grieb v. JNP Foods, Inc., 2016 WL 8716262, at *3 (E.D.
Pa. May 13, 2016) (evaluating the effectiveness of service of process on a limited liability company under Pa. R. Civ.
P. 424).

                                                          6
       Case: 1:18-cv-03452 Document #: 26 Filed: 03/05/19 Page 7 of 15 PageID #:117



1529271 (10th Cir. 2004) (“While we construe the complaints of pro se litigants liberally, ‘a pro

se litigant is still obligated to follow the requirements of Fed. R. Civ. P. 4.’”).

         Given that Plaintiff has failed to properly serve Defendants, and it appears Plaintiff has not

yet stated a claim as explained in Section III below, the Court grants Defendants’ motion under

Rule 12(b)(5). Plaintiff’s complaint is dismissed without prejudice and with leave to file an

amended complaint as explained in Section III below provided that the Court can exercise diversity

jurisdiction.4 Should Plaintiff file an amended complaint, she may wish to avail herself of the

William J. Hibbler Pro Se Assistance Program by making an appointment on the 20th Floor of the

Dirksen Federal Courthouse.

III.     Rule 12(b)(6) Motion to Dismiss

         In the alternative, Defendants also argue that Plaintiff’s claim should be dismissed pursuant

to Rule 12(b)(6) for failure to state a claim on which relief can be granted.

         A.        Standard

         To survive a Rule 12(b)(6) motion to dismiss for failure to state a claim upon which relief

can be granted, the complaint first must comply with Rule 8(a) by providing “a short and plain

statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), such

that the defendant is given “fair notice of what the * * * claim is and the grounds upon which it

rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S.

41, 47 (1957)) (alteration in original). Second, the factual allegations in the complaint must be

sufficient to raise the possibility of relief above the “speculative level.” E.E.O.C. v. Concentra

Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “A

pleading that offers ‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause


4
  If there is no federal jurisdiction, the Court will enter a dismissal order that will allow Plaintiff to re-file this case in
state court within one year. See 735 ILCS 5/13-217.

                                                              7
    Case: 1:18-cv-03452 Document #: 26 Filed: 03/05/19 Page 8 of 15 PageID #:118



of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 555). Dismissal for failure to state a claim under Rule 12(b)(6) is proper “when the allegations

in a complaint, however true, could not raise a claim of entitlement to relief.” Twombly, 550 U.S.

at 558. In reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court accepts as true all

of Plaintiff’s well-pleaded factual allegations and draws all reasonable inferences in Plaintiff’s

favor. Killingsworth v. HSBC Bank Nevada, N.A., 507 F.3d 614, 618 (7th Cir. 2007). Evaluating

whether a “claim is sufficiently plausible to survive a motion to dismiss is ‘a context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.’” Id.

(quoting McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011)). Additionally, courts

must construe pro se complaints liberally and hold them to a less stringent standard than formal

pleadings drafted by lawyers. Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011) (citing Erickson

v. Pardus, 551 U.S. 89, 94 (2007); Obriecht v. Raemisch, 517 F.3d 489, 491 n.2 (7th Cir. 2008)).

       B.      Analysis

       Plaintiff’s complaint [1] did not explicitly state the cause of action she sought to pursue

against Defendants. In their motion to dismiss, Defendants interpreted her complaint as a request

for relief under the Illinois Consumer Fraud and Deceptive Practices Act, 815 ILCS 505/1, et. seq.

(“the ICFA”). [12, at 7.] In her response [17] and in an amended civil cover sheet [18], Plaintiff

explained that she sought to hold Defendants’ accountable for their unfair, deceptive, and abusive

business practices under 12 U.S.C. § 5531 and § 5536. [17, at 6]; [18.] Sections 5531 and 5536

both fall within the Consumer Financial Protection Act (“the CFPA”), which was enacted as Title

X of the Dodd–Frank Act of 2010, Pub. L. No. 111-203, §§ 1001–1100H, 124 Stat. 1376, 1955–

2113 (2010). Additionally, in her sur-reply [22], Plaintiff explicitly claimed to be proceeding

under the Emergency Economic Stabilization Act of 2008, Pub. L. 110-343, 122 Stat. 3765 (2008)



                                                 8
     Case: 1:18-cv-03452 Document #: 26 Filed: 03/05/19 Page 9 of 15 PageID #:119



(“the EESA”) (codified at 12 U.S.C. § 5201 et seq.) and the ICFA for the first time.5 [22, at 1–2.]

The Court construes Plaintiff to be asserting claims under the ICFA, CFPA, and the EESA and

will analyze her claims accordingly.

         As an initial matter, Defendants argue that Plaintiff’s complaint does not meet even the

minimum requirements of Rule 8(a)(2) of a “short and plain statement of the complaint showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rather, Defendants claim this suit

arises from Plaintiff’s dissatisfaction with her inability to qualify for a loan modification pursuant

to Fannie Mae’s guidelines. [12, at 7 (citing 1, ¶¶ 10–13, 25).] However, Plaintiff’s complaint

also includes allegations that detail Defendants’ purported mishandling of her attempt to modify

her loan. [See generally 1.] Those allegations, combined with Plaintiff’s arguments in her

response and sur-reply, warrant further analysis to which the Court now turns.6

         The ICFA is a “regulatory and remedial statute intended to protect consumers, borrowers,

and business persons against fraud, unfair methods of competition, and other unfair and deceptive

business practices.” Robinson v. Toyota Motor Credit Corp., 775 N.E.2d 951, 961 (Ill. 2002). The

statute provides redress not only for deceptive business practices, but also for business practices



5
  Based on the nature of Plaintiff’s allegations in her complaint, and the arguments in her response and sur-reply, the
Court assumes that Plaintiff is seeking to state a claim under the Home Affordable Modification Program (“HAMP”)
a federal program established by the Treasury Department under the EESA which seeks to prevent unnecessary
foreclosures by encouraging banks to restructure and refinance certain mortgages in default or in imminent risk of
default. See Boyd v. U.S. Bank, N.A., ex rel. Sasco Aames Mortg. Loan Tr., Series 2003-1, 787 F. Supp. 2d 747, 750
(N.D. Ill. 2011) (citing Williams v. Geithner, 2009 WL 3757380, at *1–3 (D. Minn. Nov. 9, 2009) and summarizing
HAMP).
6
   Defendants also assert that most of the claims contained within Plaintiff’s complaint are time-barred under the
relevant statute of limitations. Because the Court has already dismissed the complaint without prejudice, it declines
to address that argument at this time given that the statute of limitations is an affirmative defense that is only resolved
on a motion to dismiss if a plaintiff pleads herself out of court. With that said, the Court notes that Defendants are
correct that the statute of limitations for claims under the ICFA is three years. Blankenship v. Pushpin Holdings, LLC,
157 F. Supp. 3d 788, 792 (N.D. Ill. 2016). Consequently, Plaintiff must be cognizant to ensure that all the events of
which she complains occurred within three years of the filing of the instant action, or an exception to that rule applies.
See, e.g., id. at 795–96 (concluding that the “continuing violation doctrine” applied to plaintiffs’ ICFA claims and
allowing them to complain of acts committed more than three years before the filing of his suit). The Court offers no
opinion on whether such an exception would apply in this case.

                                                            9
   Case: 1:18-cv-03452 Document #: 26 Filed: 03/05/19 Page 10 of 15 PageID #:120



that, while not deceptive, are unfair. See id. To state a claim under the ICFA, a plaintiff must

plead five elements:

       (1) a deceptive act or unfair practice occurred, (2) the defendant intended for the
       plaintiff to rely on the deception, (3) the deception occurred in the course of conduct
       involving trade or commerce, (4) the plaintiff sustained actual damages, and (5)
       such damages were proximately caused by the defendant’s deception.

Fogt v. 1-800-Pack-Rat, LLC, 74 N.E.3d 186, 197 (Ill. App. Ct. 2017) (quoting Dubey v. Public

Storage, Inc., 918 N.E.2d 265, 277 (Ill. App. Ct. 2009)).

       In determining whether a business practice is unfair, courts consider “(1) whether the

practice offends public policy; (2) whether it is immoral, unethical, oppressive, or unscrupulous;

[and] (3) whether it causes substantial injury to consumers.” Boyd, 787 F. Supp. 2d at 751 (quoting

Robinson, 775 N.E.2d at 961 and citing FTC v. Sperry & Hutchinson Co., 405 U.S. 233, 244 n.5

(1972)). “All three criteria do not need to be satisfied to support a finding of unfairness. A practice

may be unfair because of the degree to which it meets one of the criteria or because to a lesser

extent it meets all three.” Robinson, 775 N.E.2d at 961 (citation omitted); see also Windy City

Metal Fabricators & Supply, Inc. v. CIT Tech. Fin. Servs., Inc., 536 F.3d 663, 669 (7th Cir. 2008).

Unfairness under the ICFA “depends on a case-by-case analysis.” Siegel v. Shell Oil Co., 612 F.3d

932, 935 (7th Cir. 2010). “Because neither fraud nor mistake is an element of unfair conduct under

[the ICFA], a cause of action for unfair practices under the [ICFA] need only meet the notice

pleading standard of Rule 8(a), not the particularity requirement in Rule 9(b).” Windy City Metal,

536 F.3d at 670.

       Defendant asserts that Plaintiff has not alleged any facts that plausibly allege that

Defendant engaged in a deceptive act or unfair practice under either standard. [12, at 7.] A plaintiff

may meet the first element of an ICFA claim, i.e. an unfair practice, by showing that a challenged




                                                  10
    Case: 1:18-cv-03452 Document #: 26 Filed: 03/05/19 Page 11 of 15 PageID #:121



practice “offends public policy.”7 Robinson, 775 N.E.2d at 961. A practice may offend public

policy if it violates a standard of conduct contained in an existing statute or common law doctrine

that typically applies to a such a situation. See Elder v. Coronet Ins. Co., 558 N.E.2d 1312, 1316

(Ill. App. Ct. 1990)); see also Ekl v. Knecht, 585 N.E.2d 156, 163 (Ill. App. Ct. 1991) (a court

addressing ICFA unfairness claim must consider whether challenged practice “offends public

policy as established by statutes, the common law or otherwise, or, in other words, whether it is at

least within the penumbra of some established concept of unfairness”); see also Boyd, 787 F. Supp.

2d at 752; ABC Bus. Forms, Inc. v. Pridamor, Inc., 2009 WL 4679477, at *1 (N.D. Ill. Dec. 1,

2009).

         While this standard is amorphous, courts have explicitly held that a plaintiff may predicate

an ICFA unfairness claim on violations of other statutes or regulations, such as the CFPA and

EESA, that do not themselves allow for private right of action. See, e.g., Boyd, 787 F. Supp. 2d at

752–54 (plaintiff could state a claim under the ICFA for violations of agency directives related to

HAMP); Gainer Bank, N.A. v. Jenkins, 672 N.E.2d 317, 318–19 (Ill. App. Ct. 1996) (holding that

a plaintiff may predicate an ICFA claim on defendant’s violation of the Illinois Motor Vehicle

Retail Installment Sales Act, which itself does not provide a private right of action); Ornelas v.

Safeway Ins. Co., 1988 WL 102232, at *1 (N.D. Ill. Sept. 26, 1988) (same for Illinois Department

of Insurance regulation prohibiting insurance companies from subjecting insureds to polygraph

examinations); see also Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 581–86 (7th Cir. 2012)

(holding that “the absence of a private right of action from a federal statute provides no reason to




7
  The Court’s review of the complaint suggests that Plaintiff primarily takes issue with Defendants’ actions she asserts
are inconsistent with federal guidelines. Consequently, the Court has analyzed her claims under the unfair practice
standard. However, should Plaintiff decide to proceed with a deceptive practice claim, she must plead that claim with
particularity, i.e. provide the “who, what, when, where, and how” of the alleged deceptive. CHS Acquisition Corp. v.
Watson Coatings, Inc., 2018 WL 3970137, at *13 (N.D. Ill. Aug. 20, 2018).

                                                          11
    Case: 1:18-cv-03452 Document #: 26 Filed: 03/05/19 Page 12 of 15 PageID #:122



dismiss a claim under a state law just because it refers to or incorporates some element of the

federal law”).

         The question is whether Plaintiff has adequately pled that Defendants violated the CFPA

or the ESSA and specifically whether Plaintiff has alleged conduct that amounts to an unfair

business practice. Although violations of directives contained within or promulgated pursuant to

federal statutes can be “a hallmark of unfairness under the ICFA,” Boyd, 787 F.Supp.2d at 753,

Plaintiff appears to have first raised these allegations in her response and sur-reply. See [17], [22].

Consequently, the Court may not consider them in its resolution of the instant motion. Pirelli

Armstrong Tire Corp. Retiree Med. Benefits Tr. v. Walgreen Co., 631 F.3d 436, 448 (7th Cir. 2011)

(it is “an axiomatic rule that a plaintiff may not amend his complaint in his response brief”).

         Although the Court could evaluate the remaining allegations within the current complaint

to determine their adequacy, given that the Court has already concluded that Plaintiff has not yet

properly served Defendants, the Court dismisses the complaint without prejudice and with leave

to file an amended complaint consistent with this opinion.8

IV.      Sur-Reply

         On July 22, 2018, one week after Defendants filed their reply, Plaintiff filed a

memorandum of law entitled “Additional Reply.” [21], [22]. Although Plaintiff did not request

leave to file a sur-reply, the Court construes that memorandum as a motion for leave to file a sur-


8
   As explained above, in addition to her claims under the ICFA, Plaintiff alleges violations of the CFPA and the
EESA. Even if the allegations regarding those claims had been contained in her complaint, and not in her response
and sur-reply, Plaintiff may not state a claim under the CFPA or EESA because neither statute provides her with a
private right of action. See e.g., Gingras v. Rosette, 2016 WL 2932163, at *22 (D. Vt. May 18, 2016) (concluding the
CFPA does not provide a private right of action); Beider v. Retrieval Masters Creditors Bureau, Inc., 146 F. Supp. 3d
465, 471 (E.D.N.Y. 2015) (same); Nguyen v. Ridgewood Sav. Bank, 2015 WL 2354308, at *11 (E.D.N.Y. May 15,
2015) (same); Melton v. Suntrust Bank, 780 F. Supp. 2d 458, 459 (E.D. Va. 2011) (concluding the EESA, and
specifically HAMP, does not provide a private right of action); Singh v. Wells Fargo Bank, 2011 WL 66167, at *7
(E.D. Cal. Jan. 7 2011) (same and collecting similar cases). However, as explained above, Plaintiff is not barred from
asserting a state law claim, such as the ICFA, that is predicated in some way on a violation the CFPA or EESA. See
Wigod, 673 F.3d at 581–86 (7th Cir. 2012).

                                                         12
     Case: 1:18-cv-03452 Document #: 26 Filed: 03/05/19 Page 13 of 15 PageID #:123



reply. Having reviewed the proposed sur-reply, the Court grants Plaintiff’s motion. Johnny

Blastoff, Inc. v. L.A. Rams, 188 F.3d 427, 439 (7th Cir. 1999) (whether to grant a motion for leave

to file a sur-reply lies within a district court’s discretion).

    V.   Subject Matter Jurisdiction

         Although not briefed by the parties, the Court has an ongoing obligation to ensure it has

subject matter jurisdiction over the cases before it. See Gonzalez v. Thaler, 565 U.S. 134, 141

(2012) (“When a requirement goes to subject -matter jurisdiction, courts are obligated to consider

sua sponte issues that the parties have disclaimed or have not presented.”) As the Court explained

above, Plaintiff may not proceed under any of the federal statutes that she purportedly asserted a

claim under because they do not provide a private right of action. See note 8 supra. And “it is the

well-established law of this circuit that the usual practice is to dismiss without prejudice state

supplemental claims whenever all federal claims have been dismissed prior to trial.” Groce v. Eli

Lilly & Co., 193 F.3d 496, 501 (7th Cir. 1999); see also 28 U.S.C. § 1367. Thus, the only way that

the Court may exercise jurisdiction over Plaintiff’s remaining ICFA claim is if Plaintiff may

proceed under this Court’s diversity jurisdiction pursuant to 28 U.S.C. § 1332.9

         Plaintiff must plead facts that establish that this Court has subject matter jurisdiction. See,

e.g., Platinum Supplemental Ins., Inc. v. Guarantee Tr. Life Ins. Co., 2018 WL 5631609, at *5

(N.D. Ill. Oct. 31, 2018) (requiring the parties to submit a joint status report establishing their

respective citizenship after failing to sufficiently plead it in the complaint). Although Plaintiff

asserted in her response that she can proceed against Defendants under the Court’s diversity

jurisdiction pursuant to 28 U.S.C. § 1332, see [17, at 1–2], her complaint contains no facts



9
  “The district courts shall have original jurisdiction of all civil actions where the matter in controversy exceeds the
sum or value of $75,000, exclusive of interest and costs, and is between-- (1) citizens of different States.” 28 U.S.C
§§ 1332(a), 1332(a)(1).

                                                          13
     Case: 1:18-cv-03452 Document #: 26 Filed: 03/05/19 Page 14 of 15 PageID #:124



regarding the citizenship of either defendant,10 nor the amount in controversy.11 And, as the Court

has already explained, Plaintiff may not amend her complaint through the briefing on a motion to

dismiss. Thus, given Plaintiff has only a state law claim, and has not alleged facts to support the

exercise of this court’s diversity jurisdiction under 28 U.S.C. § 1332, the Court’s normal practice

would be to dismiss the claim without prejudice so that Plaintiff could file her ICFA claim in state

court. See, e.g., Wheeler v. Piazza, 2018 WL 835353, at *8 (N.D. Ill. Feb. 13, 2018) (dismissing

state law claims where the court lacked diversity or any other jurisdiction).

         Notwithstanding that general practice, the documents submitted by Defendants with their

motion to dismiss suggest that there may be diversity of citizenship in this case. See [12-1, at 2

(stating Ditech Holding is a Maryland corporation with a principal office in Pennsylvania)]; [12-

1, at 2 (stating Ditech Financial is a Delaware limited liability corporation with a principal office

in Pennsylvania)]. However, the Court cannot yet determine whether it has diversity jurisdiction

in this case given that (1) Plaintiff has not pled or provided the Court with any information

regarding the citizenship of each member of Ditech Financial LLC and (2) Plaintiff has not

provided any allegations regarding the amount in controversy.

         Rather than have Plaintiff file an amended complaint and require briefing on the issue of

whether this court has subject matter jurisdiction over her claims—given the Court may ultimately




10
   A corporation like Ditech Holding is a citizen for the purposes of diversity jurisdiction of the state in which it is
incorporated and the state in which it has its principal place of business. See 28 U.S.C. § 1332(c). “[T]he phrase
‘principal place of business’ refers to the place where the corporation’s high level officers direct, control, and
coordinate the corporation’s activities.” Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010). By contrast, the citizenship
of a limited liability corporation like Ditech Financial is determined by the citizenship of each of its members. See
Muscarello v. Ogle County Bd. of Com’rs, 610 F.3d 416, 424 (7th Cir. 2010).
11
   “In a case where the plaintiff seeks money damages, ‘[t]he amount in controversy is whatever is required to satisfy
the plaintiff’s demand, in full, on the date the suit begins.’” Montgomery v. Scialla Assocs., Inc., 2016 WL 7116585,
at *7 (N.D. Ill. Dec. 7, 2016) (quoting Fulcrum Fin. Advisors, Ltd. v. BCI Aircraft Leasing, Inc., 354 F. Supp. 2d 817,
824 (N.D. Ill. 2005)). “The plaintiff must make ‘a good faith claim in excess of $75,000.00 in order to create federal
jurisdiction.’” Id.

                                                          14
   Case: 1:18-cv-03452 Document #: 26 Filed: 03/05/19 Page 15 of 15 PageID #:125



have to dismiss the complaint for lack of jurisdiction—the Court will give Plaintiff until March

29, 2019 to file a status report stating whether she wishes to proceed in federal court or in state

court. If Plaintiff desires to proceed in federal court, the status report should contain the relevant

information for the Court to determine whether it may exercise diversity jurisdiction—the

citizenship of Plaintiff, each Defendant and each member of the Defendant LLC, as well as the

amount in controversy—and any supporting documentation. The Court again encourages Plaintiff

to make an appointment with the William J. Hibbler Pro Se Assistance Program if she has any

questions about this order and will grant an extension if necessary to allow her to make such an

appointment.

VI.    Conclusion

       For the foregoing reasons, Defendant’s motion to dismiss [11] and Plaintiff’s motion for

leave to file a sur-reply [22] are granted. The Court dismisses Plaintiff’s complaint without

prejudice. As explained above, Plaintiff must file a status report by March 29, 2019, that explains

the basis for this Court to exercise diversity jurisdiction over this case, or states that she wishes to

proceed in state court. Should Plaintiff fail to file the status report by the deadline set above (or

any extension of it), the Court will enter final judgment dismissing the federal claims with

prejudice and the state claims without prejudice and will close the case.




Dated: March 5, 2019                                           ____________________________
                                                               Robert M. Dow, Jr.
                                                               United States District Judge




                                                  15
